Citation Nr: 0015211
Decision Date: 06/08/00	Archive Date: 09/08/00

DOCKET NO. 94-22 186               DATE JUN 08, 2000

On appeal from the Department of Veterans Affairs Regional Office
in White River Junction, Vermont

THE ISSUES

1. Entitlement to service connection for arthritis of the left
shoulders

2. Entitlement to service connection for heavy sweating of the head
and neck due to undiagnosed illness.

3. Entitlement to service connection for hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to an effective date earlier than January 11, 1999
for assignment of a 40 percent rating for diabetes mellitus.

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

WITNESS AT HEARING ON APPEAL 

The veteran 

ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1956 to September
1960, from June 1961 to August 1966, and from January 17, 1991 to
May 22, 1991. The veteran serve,d in Southwest Asia from February
to May 1991. The veteran also had inactive service of unverified
dates.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1993 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in White River Junction,
Vermont that denied claims for service connection for diabetes, for
loss of movement in the left arm, and for a disorder manifested by
heavy sweating of the head and neck.

In December 1998, the Board granted service connection for diabetes
and remanded claims for service connection for adhesive capsulitis,
claimed as loss of left arm movement, and for heavy sweating of the
head and neck due to undiagnosed illness for additional
development.

In a March 1999 rating decision, the RO assigned a 20 percent
rating for diabetes effective September 24, 1993 and a 40 percent
rating effective January 11, 1999. The veteran appealed for an
earlier effective date for assignment of the 40 percent rating.

2 -

In a July 1999 Supplemental Statement of the Case, the RO continued
the denial of service connection for the left shoulder disorder,
then characterized as adhesive capsulitis, left upper extremity,
claimed as loss of left arm movement. Because the most current
medical evidence reflects that the left arm symptoms are the result
of left shoulder arthritis rather than adhesive capsulitis, the
Board has recharacterized the issue as one of service connection
for arthritis of the left shoulder.

This appeal also arises from a July 1999 RO rating decision that
denied service connection for hearing loss and determined that a
claim for service connection for tinnitus was not well grounded.
The veteran has appealed for favorable resolution.

The claim for service connection for tinnitus will be addressed in
the remand portion of the decision.

FINDINGS OF FACT

1. All evidence necessary for equitable disposition of the claims
addressed has been obtained.

2. Arthritis of the left shoulder was manifested by pain on motion
within one year of the veterans separation from active service in
May 1991.

3. The veteran's heavy sweating of the head and neck is most likely
due to hypoglycemia, a symptom of his service-connected diabetes;
a separate disability manifested by heavy sweating of the head and
neck is not shown.

4. Left ear hearing loss was first shown during active service in
1958.

5. Clear and unmistakable (obvious or manifest) evidence
demonstrating that left hearing loss existed prior to entry has not
been submitted.

- 3 -

6. Right ear hearing loss is related to acoustic trauma during
active service.

7. The veteran separated from active service on May 22, 1991.

8. The claim for service connection for diabetes was received at
the RO on September 24, 1993.

9. In September 1993, the veteran's diabetes was at least
moderately severe and required a large insulin dosage, restricted
diet and careful regulation of activities.

CONCLUSIONS OF LAW

1. Left shoulder arthritis is presumed to have been incurred in
active service. 38 U.S.C.A. 1110, 1137, 5107 (West 1991); 38 C.F.R. 
3.303, 3.307, 3.309 (1999).

2. Service connection is not warranted for a disability (apart from
diabetes) manifested by heavy sweating of the neck and head. 38
U.S.C.A. 1110, 1131, 5107; 38 C.F.R. 3.303.

3. Left and right ear hearing loss disability was incurred in
active service. 38 U.S.C.A. 1110, 1137, 5107 (West 1991); 38 C.F.R.
3.303, 3.304(b), 3.385 (1999).

4. The criteria for assignment of an effective date of September
24, 1993, for a 40 percent rating for diabetes are met. 38 U.S.C.A.
5107, 5110(a)(b)(1),(2); 38 C.F.R. 3.400(a)(2) (1999), 4.119,
Diagnostic Code 7913 (effective prior to June 6, 1996).

4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection

In order to establish service connection for a disability, the
evidence must show it resulted from,disease or injury incurred in
or aggravated by active service. 38 U.S.C.A. 1110, 1137 (West
1991); 38 C.F.R. 3.303 (1999).

Service connection may be granted for any disease diagnosed
after,discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (1999).

Initially however, the threshold question with respect to any claim
for service connection is whether the veteran has met his initial
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible. 38 U.S.C.A. 5107(a) (West 1991);
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). In the absence of
a well-grounded claim, there is no duty to assist the claimant in
developing the facts pertinent to the claim, and the claim must
fail. Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v.
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v. Brown, 6
Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

The veteran must satisfy three elements for each claim for service
connection to be well grounded. First, there must be competent
evidence of a current disability (a medical diagnosis). Second,
there must be evidence of incurrence or aggravation of a disease or
injury in service (medical evidence or, in some circumstances, lay
evidence). Last, there must be evidence of a nexus or relationship
between the in-service injury or disease and the current disorder,
as shown by medical evidence. See Epps v. Gober, 126 F.3d 1464,
1468 (1997). The nexus requirement may be satisfied by evidence
that a chronic disease subject to presumptive service connection
manifested itself to a compensable degree within the prescribed
period. See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell
v. Brown, 5 Vet. App. 36, 43 (1993).

5 -

In the alternative, the chronicity provisions of 38 C.F.R. 3.303(b)
are applicable where the evidence, regardless of its date, shows
that a veteran had a chronic condition in service, or during an
applicable presumption period, and still has such condition. Such
evidence must be medical unless it relates to a condition as to
which, under the Court's case law, lay observation is competent. If
the chronicity provision is not applicable, a claim may still be
well grounded on tb@e basis of 38 C.F.R. 3.303(b) if the condition
is observed during service or during any applicable presumption
period, if continuity is demonstrated thereafter, and if competent
evidence relates the present condition to that symptomatology. See
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

A. Arthritis of the Left Shoulder

The veteran's service medical records (SMRs) do not indicate
complaint or treatment for any symptoms relevant to the left arm or
shoulder.

The veteran's left arm pain complaints were first documented in
private medical reports dated in 1992. The earliest of these is a
June 2, 1992, health maintenance examination report by a Dr.
Gunther of the University Health Center reflecting complaint of
left and night shoulder pain and limitation of motion. The
assessment was capsular pattern from some disuse. Range of motion
exercises were suggested and the veteran was to return in a couple
of months. A November 1992 University Health Center report
indicates that the right shoulder had reportedly improved but the
veteran could raise the left arm only 100 degrees compared to 160
degrees on the right. The veteran was to receive physical therapy
for this. In December 1992, Dr. Gunther offered an assessment of
adhesive capsulitis of the shoulders. None of the reports indicate
that an X-ray was taken.

A February 1993 VA outpatient treatment report notes complaint of
a steady ache in both biceps. The veteran reportedly had had the
pain "since coming back from Saudi," or (later in the report) for
7 to 8 months. The left arm had full range of motion but decreased
range of motion on reaching the back while raising the right arm
over the head was demonstrated. The pain was also noticed while
tucking in a

6 -

shirt. The diagnostic impression was questionable degenerative
joint disease of the right shoulder and questionable myopathy of
the right arm.

In October 1993, the veteran claimed service connection for loss of
movement in the left arm.

In May 1994, the veteran testified that he had no history of trauma
to the arm, but that bilateral arm pain suddenly developed "within
a couple months" after returning from Saudi Arabia. He described
the right arm pain as "minor" and the left arm pain as "very, very,
severe." He reported that 90 percent of that pain subsided but that
he still had some left arm pain. He noted that an examiner had said
that the pain was from disuse but he questioned that because, as a
light truck mechanic during active service, he felt he was "pretty
active." He again asserted that he had not received any injury,
that the pain was muscle pain rather than joint pain, and that he
had been treated only by VA and by Dr. Gunther.

A May 1995 VA general medical examination report notes complaint of
fatigue, agitation, hair loss and memory loss but no specific
complaint or finding of any arm or shoulder pain.

A July 1997 VA mental disorders examination report notes a
complaint of temper problems. During the examination, the veteran
reported that he was not in combat during active service in Saudi
Arabia. The report notes that the veteran had complaint of chronic
pain of the head, feet, and ankles. No mention was made of arm
pain.

A January 1999 VA diabetes mellitus examination report notes that
sharp shooting pain from the right foot and left great toe were
believed to be manifestations of early diabetic neuropathy. The
veteran reported loss of strength in the right arm for which he had
no explanation. The report is silent for any mention of arm or
shoulder pain

7 -

A March 1999 VA Gulf War examination report notes review of the
claims file. During the examination, the veteran reported multiple
vaccinations during the Gulf War and taking "big white pills." He
reported that during the Gulf War, he ate local food, suffered
multiple insect bites, and ingested diesel fumes and dust storms.
He reported that he was in the area of multiple chemical alarms
where at least one SCUD (rocket) attack occurred. He reported that
he did not use the insect repellent, "DEET." He reported that his
left arm pain was not constant and seemed to be activity-related.
The examiner noted that the left shoulder was markedly atrophied
with very little deltoid muscle. The veteran reported that he was
tender over the left medial biceps tendon. He had normal left
shoulder range of motion in internal rotation but with pain at 60
degrees of external rotation. Forward flexion was to 170 degrees
and pain free. Adduction was to 145 degrees and pain free.
Abduction was painful at 145 degrees. Arm drop test was negative
and grip strength was full. Left shoulder strength in flexion and
extension was 4/5. The examiner reported that an X-ray did not
reveal adhesive capsulitis, but instead showed mild degenerative
changes at the acromioclavicular joint and the gleno-humeral joint.
The examiner specifically reported that the left arm pain was
caused by degenerative arthritis of the acromioclavicular joint and
the gleno-humeral joint.

In a July 1999 addendum, the examiner again specifically reported
that the left arm pain is due to mild degenerative changes of the
acromioclavicular joint and the gleno-humeral joint. The examiner
then noted that the veteran's SMRs were silent for any complaint of
left arm pain prior to 1992 and reported, "I see no clear link
between his military service and his left shoulder degenerative
joint disease."

In reviewing the above evidence, the Board finds that the claim for
service connection for arthritis of the left shoulder is well
grounded, that is, plausible. There is a current diagnosis of left
shoulder arthritis, lay evidence of left arm pain beginning within
a year of separation from active service, and a competent medical
opinion attributing the veteran's left arm pain to the arthritis.

However, the establishment of a plausible claim does not dispose of
the issue. The Board must next determine whether VA's duty to
assist has been fulfilled. See

- 8 -

38 U.S.C.A. 5107(a) (West 1991). The Board finds that all relevant
evidence for equitable disposition of this claim has been obtained
to the extent possible and that no further assistance to the
veteran is required to comply with VA's duty to assist him.

The Board must review the claim on its merits and account for the
evidence that it finds to be persuasive and unpersuasive and
provide reasoned analysis for rejecting evidence submitted by or on
behalf of the claimant. See Gilbert v. Derwinski, 1 Vet. App. 49
(1990). To deny a claim on its merits, the evidence must
preponderate against the claim. See Alemany v. Brown, 9 Vet. App.
518 (1996), citing Gilbert, at 54.

A chronic disease will be considered to have been incurred in
service when manifested to a degree of 10 percent or more within 1
year from the date of separation from active service. See 38 C.F.R.
3.307 (1999). Osteoarthritis or degenerative arthritis shall be
considered a chronic disease within the meaning of 38 C.F.R. 3.307.
See 38 C.F.R. 3.309 (1999).

The Board notes that the March 1999 VA examiner based the diagnosis
of left shoulder arthritis on a current VA X-ray that also ruled
out capsulitis, which had been given as the cause of the left arm
pain as early as 1992. The VA examiner then attributed all of the
veteran's left arm pain to arthritis, rather than capsulitis. The
Board finds no factual inaccuracy that would lessen the probative
value of this opinion.

In a July 1999 addendum, the VA examiner noted that the veteran's
records were silent with respect to arm pain prior to 1992. This
establishes the earliest manifestation of left shoulder
degenerative arthritis as 1992, as the examiner specifically
reported that the arm pain was caused by arthritis. The VA examiner
did not say precisely when in 1992 the arm pain began; however, the
VA examiner might have used Dr. Gunther's June 1992 and later
reports as the basis for this date. The examiner then noted that
the SMRs are silent for any complaint of left arm pain

9 -

and opined that no "clear" link was seen between military service
and degenerative joint disease. Based on that opinion, the RO
denied service connection.

Any date following separation from active service through May 22,
1992, lies within the presumptive period for service connection for
arthritis. The veteran testified that his arm pain began "within a
couple months" of his May 22, 1991, separation from active service.
Also, a February 1993 VA treatment report recorded that the veteran
had had biceps pain since shortly after returning from Saudi
Arabia. And the June 2, 1992, report by Dr. Gunther indicates the
veteran "has had" shoulder pain, suggesting that the complaint was
of some duration rather than of recent acute onset.

Lastly, although the examiner concluded that there is no "clear"
link between military service and degenerative joint disease, and
the RO denied the claim on this basis, the Board notes that a
"clear" link is not the legal standard for service connection. When
the evidence favors the claim or is in relative equipoise, the
claim should be granted.

Because it appears that the VA examiner has attributed the earliest
complaint of left arm pain to arthritis, the Board must carefully
consider the veteran's testimony and other evidence on this point.
Although there may still be uncertainty in this case, resolving any
remaining doubt in favor of the veteran, the Board finds that there
is competent evidence that the left arm pain began within a year of
separation from active service. The Board also finds competent
medical evidence that the left arm pain and limitation of motion
were caused by degenerative arthritis of the left shoulder and
concludes that left shoulder arthritis was manifested to a degree
of 10 percent within a year of separation from active service. The
claim for service connection must therefore be granted.

B. Heavy Sweating of the Head and Neck Due to Undiagnosed Illness

In October 1993, the veteran requested service connection for a
condition manifested by heavy sweating in the head and neck area.
His SMRs are negative

10-

for this condition; however, private medical reports note the onset
of diabetes in the early 1980's.

In May 1994, the veteran testified that he first noticed heavy
sweating during service in Saudi Arabia and that the condition
seemed to occur at night, similar to night sweats. He testified
that he had not received any treatment for it, either during or
after service, and that his private doctor knew of it and was not
concerned about it. He testified that the sweating symptoms had not
appeared recently. At the hearing the veteran's representative
requested that the claim for service connection for heavy sweating
be considered as an undiagnosed illness claim related to service in
Saudi Arabia.

A service comrade submitted a statement to the effect that he
noticed that the veteran appealed to sweat more prior to leaving
Saudi Arabia.

In December 1998, the Board remanded the case to the RO for a medic
all examination to determine whether the veteran still had the
claimed sweating symptoms and if so, whether they were related to
active service. In the December 1998 decision, the Board granted
service connection for diabetes.

In January 1999, the veteran underwent a VA diabetes mellitus
examination. The report notes the presence of diabetes mellitus
with fatigue and associated findings, but does not mention any
sweating symptoms.

A March 1999 VA Gulf War examination report notes review of the
claims file. The examiner noted that there was no indication of
sweating of the head in the veteran's SMRs. During the examination,
the veteran reported that the sweats currently occurred once or
twice per week or several times per month. He reported that they
occurred only at night and that they were less severe than when he
was in Saudi Arabia. He reported that these sweats were not
incapacitating in any way. He denied having any hypoglycemic
episodes during the sweats and noted that his sugars were too high
rather than too low. The examiner offered a diagnosis of head and
shoulder sweating, "most likely" due to a hypoglycemic reaction.

In a July 1999 Supplemental Statement of the Case, the RO noted
that the claimed heavy sweating symptoms were part of the veterans
service-connected diabetes, and, as such, were already service-
connected.

The Board is in full agreement with the RO. The medical evidence
indicates that the veteran's heavy sweating of the head and neck is
"most likely" due to hypoglycemia. There being no medical evidence
to the contrary, these symptoms should be considered as part of his
service-connected diabetes. There being no medical evidence to
support the contention that these symptoms are caused by an
undiagnosed illness, Board will deny this appeal.

C. Hearing Loss

The veteran's enlistment examination report indicates that his
hearing was 15/15 to whispered voice, bilaterally in September
1956. He reported a history of recurrent running ears and an ear
operation in childhood. The examiner noted chronic infection of the
ears.

Audiometry in June 1958 indicates hearing thresholds (corrected to
ISO units) of 20, 5, 5, 5, 0, and 15 in the right ear at 500, 1000,
2000, 3000, 4000, and 6000 Hertz, respectively. Left ear hearing
thresholds were 40, 35, 20, 25, 30, and 35, respectively.

Audiometry in September 1960 indicates hearing thresholds
(corrected to ISO units) of 20, 15, 10, 10, 5, and 30 in the right
ear at 500, 1000, 2000, 3 000, 4000, and 6000 Hertz, respectively.
Left ear hearing thresholds were 40, 40, 25, 25, 35, and 35,
respectively.

In June 1961, the veteran's hearing was reported as 15/15 to
whispered voice, bilaterally. The examiner noted that there was a
moderate amount of scarring of the left tympanic membrane with
grossly normal hearing.

12 -

In June 1965, the veteran's hearing thresholds (corrected to ISO
units) were 10, 5, 5, 0, 5, and 25 in the right ear at 500, 1000,
2000, 3000, 4000, and 6000 Hertz, respectively. Left ear hearing
thresholds were 30, 25, 25, 25, 30, and 35, respectively.

In August 1966, the veteran's hearing thresholds (corrected to ISO
units) were 20, 15, 5, 5, 5, and 15 in the right ear, respectively.
Left ear hearing thresholds were 35, 30, 20, 20, 20, and 40,
respectively.

The only audiometric evaluation during the period between 1966 and
1989 is a private audiometry report from Given Health Care Center
dated in June 1985. This report indicates right ear hearing
thresholds of 5, 10, 5, 60, and greater than 80 at 500, 1000, 2000,
4000, and 6000 Hertz, respectively. Left ear hearing thresholds
were 60, 55, 45, 60, and greater than 80, respectively.

An August 1989 National Guard enlistment examination report
indicates that the veteran's hearing thresholds were -10, -5, -5, -
5, and -10 at 500, 1000, 2000, 3000, and 4000 Hertz, bilaterally.

A May 6, 1991, audiogram indicates hearing thresholds of 15, 10,
15, 55, 65, and 70 in the right ear at 500, 1000, 2000, 3000, 4000,
and 6000 Hertz, respectively. Left ear hearing thresholds were
100+, 75, 65, 75, 100+ at 500, 1000, 2000, 3000, and 4000 Hertz,
respectively. The audiogram bears the remark "Routinely Exposed to
Hazardous Noise."

The veteran claimed entitlement to service connection for hearing
loss in March 1999. He submitted a November 1998 private audiometry
report from Fletcher Allen Health Care. The report notes complaint
of hearing difficulty since approximately 1965 and a significant
history of 10 years of acoustic trauma working with National Guard
jet aircraft. The veteran also reported acoustic trauma from other
sources, history of ear infections, and a mastoid surgery on the
left ear about 20 years earlier. He reportedly had difficulty
hearing in crowds. The examiner noted that pure tone air conduction
thresholds revealed mild hearing loss

- 13 -

in the right ear in from 250 to 2000 Hertz with severe hearing loss
at 4000 to 8000 Hertz.

The veteran underwent VA audiometry evaluation in April 1999. Pure
tone thresholds, in decibels, were as follows (ANSI):

                              HERTZ 
               500     1000      2000     3000     4000 
RIGHT           20       25        20       60       70 
LEFT            80       65        75      100      105 

Average pure tone thresholds were 44, right ear, and 90, left ear.
Speech audiometry revealed speech recognition ability of 96 percent
in the right ear and 72 percent in the left ear.

In an April 1999 VA examination for organic hearing loss, another
VA examiner reported right ear sensorineural high frequency hearing
loss moderately severe to severe, with excellent speech
discrimination and left ear mixed loss, severe to profound, with
fair speech discrimination. The examiner opined "It is more likely
than not that the right sensorineural hearing loss resulted from
exposure to jet engine noise, or some kind of excessive noise." The
examiner also reported that, "The large conductive component in the
left ear hearing loss is not related to noise exposure. It is
likely the result of middle ear infections and/or surgery."

In April 1999, the veteran also underwent an ear disease
examination administered by a VA medical doctor. The examination
report notes a history of pre-service mastoidectomy with
obliteration. The examiner noted occasional ear infection but no
otalgia or dizziness. There was no left tympanic membrane and there
was some draining from the left ear. The right ear was reported to
be structurally normal. The diagnoses were chronic left otitis,
status post tympanomastoid; left, mixed hearing loss; and right
sensorineural hearing loss. The examiner reported that it could not
be determined whether the right hearing loss occurred in the
military or later. The

- 14 -

examiner also found that undoubtedly the veteran's left ear hearing
loss and chronic otitis were present in the military.

In May 1999, the RO returned the examination report to the examiner
for clarification. The RO noted that the record reflected little
change in hearing up to 1966 with a significant change first shown
by audiogram dated in June 1985. The examiner subsequently reported
that upon reviewing the record, a history of childhood ear
infections were shown and left ear low frequency hearing loss was
reflected in the September 1960 audiogram. The examiner noted
improvement in hearing in 1966, possibly due to resolving of the
chronic ear disease. The examiner felt that the worsening hearing
in 1985 could represent further deterioration of the middle ear
with a circular chain fixation or necrosis. The examiner reported,
"In either event, I feel this patient did have a hearing loss while
in the military, although it may not have met the criteria outlined
for disability." The examiner also noted that progression of the
chronic ear disease has led to further deterioration of hearing.

In a subsequent May 1999 addendum, the VA doctor noted that the
audiometry of September 1956 was merely a whispered voice test and
should not be considered to be an adequate reflection of the
veteran's hearing. The examiner felt that the 1958 audiometry
report reflected low frequency left sided sensorineural hearing
loss that would be considered disabling under VA regulation because
three frequencies had hearing worse than 26 decibels. The examiner
noted that the left eardrum scarring would cause low frequency
hearing loss and that bone scores were not performed, which might
have revealed a more severe hearing loss. The examiner felt that
the improved 1965 scores might have been due to other factors, such
as fluid in the ear. The examiner noted "a significant drop" in
hearing in 1985 and again in 1991 and reported that some of the
drop in 1985 could be attributed to the shift in standards. The
examiner opined:

15 -

Overall, I feel the patient did have a left-sided hearing loss
while serving on active duty. I cannot comment as to if this
occurred, when he enlisted, since an adequate hearing test was not
performed at that time. The nature of chronic ear disease is that
it can progress with time and I feel that is why the patient's
hearing deteriorated so much when it was tested on May 6, 1991.

No evidence on this issue has been submitted since that time. The
Board will first discuss well groundedness, then service connection
for the left ear, and finally service connection for the right ear.

The veteran has alleged exposure to acoustic trauma during active
service (presumed true for well groundedness purposes) and has
submitted competent medical evidence of hearing loss disability
first shown during active service. VA audiometry reflects that the
veteran's hearing thresholds meet VA's criteria for a hearing loss
disability. Thus, the claim is plausible and therefore well
grounded. The Board also finds that VA's duty to assist has been
fulfilled in this case.

The veteran will be considered to have been in sound condition when
examined, accepted, and enrolled for service, except as to defects,
infirmities, or disorders noted at entrance into service, or where
clear and unmistakable (obvious or manifest) evidence demonstrates
that an injury or disease existed prior thereto. Only such
conditions as are recorded in examination reports are to be
considered as noted. See 38 C.F.R. 3.304(b) (1999).

For the purposes of applying the laws administered by VA, impaired
hearing will be considered to be a disability when the auditory
threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000
Hertz is 40 decibels or greater; or when the auditory thresholds
for at least three of the frequencies 500, 1000, 2000, 3000, or
4000 Hertz are 26 decibels or greater; or when speech recognition
scores using the Maryland CNC test are less than 94 percent. See 38
C.F.R. 3.385 (1999).

- 16 - 

The regulation which operates to establish when measured hearing
loss is a disability for which compensation may be paid, provided
that requirements for service connection are otherwise met, does
not preclude service connection for current hearing disability
where hearing was within normal limits on audiometry testing at
separation from service; when audiometry test results at separation
from service do not meet regulatory requirements for establishing
disability, a veteran may establish service connection for current
hearing disability by submitting evidence that current disability
is causally related to service. Hensley v. Brown, 5 Vet. App. 155,
164 (1993).

The initial enlistment examination report does not indicate that
the veteran had a hearing loss; rather, it notes 15/15 hearing
bilaterally to whispered voice test and an additional notation of
chronic ear infection. Audiometry in June 1958 shows a left ear
hearing loss. Much later, conflicting VA opinions concerning the
etiology of the left ear hearing loss were submitted. The first
opinion, given in April 1999, indicates that the left ear hearing
loss is not related to active service, rather it is related to the
ear infection and surgery (which clearly preexisted active
service). In April 1999, a VA medical doctor reported that
undoubtedly, the veterans left ear hearing loss and chronic otitis
were present in the military. This opinion is fraught with
ambiguity; however, the Board believes (with caution) that the
doctor might have attempted to express that the hearing loss
preexisted active service. Finally, in May 1999, the VA doctor
reported that the preexistence of a left hear hearing loss could
not be determined because of the inadequate hearing test done at
enlistment.

The Board must decide whether the presumption of soundness at entry
prevails or where there is clear and unmistakable (obvious or
manifest) evidence demonstrating that a disease (in this case, left
ear hearing loss) existed prior to entry. Because of the ambiguity
in the evidence and the fact that the VA doctor ultimately opined
that the enlistment audiometry report was inadequate to formulate
such an opinion, the Board does not find clear and unmistakable
evidence demonstrating that left ear hearing loss preexisted active
service. Therefore, the presumption of soundness attaches. Because
the left ear hearing loss was first shown during active service in

17 -

1958, the claim for service connection for left ear hearing loss
disability must therefore be granted.

The evidence concerning the etiology of the right ear hearing loss
is somewhat different. Likewise, the legal analysis will be
different. The right ear hearing was shown to be essentially within
normal limits until June 1985, when a hearing loss was shown. In
1989, there was a normal audiogram. On examination shortly before
separation in May 1991, the audiogram showed a significant hearing
loss. According to the April 1999 VA organic hearing loss
examination report, the examiner felt it more likely than not that
the right ear hearing loss resulted from exposure to jet engine
noise, or some kind of excessive noise. The Board views this
opinion to be ambiguous but mildly in favor of the claim. There is
also the April 1990 VA medical doctor's opinion that it could not
be determined whether the right ear hearing loss occurred in the
military or later. This opinion is neutral, in that it neither
argues for or against service connection. There are no other
competent medical opinions concerning the right ear. The slightly
favorable opinion tips the scale in favor of the claim. Service
connection for right ear hearing loss is therefore granted.

II. Earlier Effective Date

As a preliminary matter, the Board finds that the veteran's claim
for an earlier effective date for assignment of a 40 percent rating
for diabetes mellitus is plausible and therefore well grounded
within the meaning of 38 U.S.C.A. 5107(a). The Board also is
satisfied that all relevant facts have been properly developed and
no further assistance to the veteran is required in order to comply
with the duty to assist.

Review of the claims folder indicates that the veteran requested
service connection for diabetes on September 24, 1993. At that
time, the veteran submitted private treatment reports dated as
early as 1985. In August 1997, the Board granted service connection
for diabetes mellitus. In a March 1999 rating decision, the RO
assigned a 20 percent rating under Diagnostic Code 7913 effective
from September 24, 1993

- 18 -

and a 40 percent rating effective from January 11, 1999. The RO's
basis for the assigned effective date for the 40 percent rating is
the VA examination report dated January 11, 1999.

The veteran has not expressed dissatisfaction with the 40 percent
evaluation for diabetes, but rather he has expressed
dissatisfaction with the effective date of the 40 percent rating.
The Board will therefore review the case to determine whether there
is any basis to assign an effective date earlier than January 11,
1999 for a 40 percent rating for diabetes.

Along with the September 1993 claim for service connection, the
veteran submitted private medical reports covering several years of
treatment for various problems. A June 1992 report notes that in
May 1986 the veteran's hypoglycemia agent was increased to 10 mg
twice daily. He was currently taking oral Micronase, 10 mg, twice
daily for diabetes. The examiner noted decreased vibratory
sensation and positional sense in the lower extremities. A
September 1992 report notes that the veteran was seeing his
diabetes health care provider on a monthly basis. He had last seen
her in August 1992 and would see her again in October 1992. The
report notes that the veteran was aware of the importance of
exercise, diet, and weight reduction. A December 1992 report notes
that the veteran was closely watching his diet and that he was
taking Micronase, 20 mg per day. A January 1993 report indicates
that the veteran was taking Micronase, 10 mg, twice daily. He had
polyuria, polydipsia, and had lost 4 to 5 pounds over the recent
couple months.

February 1993 private treatment reports reflects that insulin
injections began on February 9, 1993. The veteran injected 10 mg of
insulin daily and took oral Micronase, 5 mg, each evening. The
examiner noted that the veteran could expect his energy level to
"begin to improve."

A February 1993 VA outpatient clinic report notes that the veteran
was taking both insulin and Micronase for his diabetes.

19 -

During the veteran's hearing in May 1994, he testified that he was
currently taking 50 units of insulin daily with 10 mg of oral
Micronase daily and he finally established good control of his
blood sugar. He testified that his night sweats began during
service in Saudi Arabia.

A January 1995 VA general medical examination report is negative
for any relevant findings except for the veteran's complaint of
chronic fatigue. He also attributed impotence to his diabetes.

In July 1997, the RO received a letter from Douglas Dennett, M.D.,
indicating that the veteran's sexual problems were likely due to
Paxil, and that this medication would be discontinued. The doctor
reported the veteran's complaint of fatigue and irritability but
concluded that these problems were caused by outside factors such
as job stress.

A January 11, 1999 VA diabetes mellitus examination report notes
that the need for oral hypoglycemic agent began in the 1980s and
that insulin injections began in 1992. The examiner noted that the
veteran did not have any ketoacidosis or hypoglycemic reactions
requiring hospitalization. The veteran did complain that fatigue
limited his activities. He reported that he was currently seeing
his diabetic care provider every three months. He was currently
taking two oral tablets and 30 units of injected insulin daily. The
examiner noted decreased vibratory sensation of the left great toe
and felt that the lower extremity pain represented early diabetic
neuropathy. The examiner offered diagnoses of diabetic retinopathy
and early lower extremity paresthesia. The examiner opined that the
veteran's current insulin dosage was "relatively large", that his
diet was not thoroughly restricted but should be, and that his
activities were regulated inadvertently because he avoided
strenuous physical exertion secondary to fatigue.

A March 1999 VA Gulf War examination report is pertinent in that
the veteran's reported heavy sweating of the head and neck were
found by the examiner to be "most likely" due to hypoglycemic
reaction.

20 -

Under the prior provisions of the rating schedule, a 20 percent
rating for diabetes mellitus is warranted for moderate symptoms,
meaning moderate use of insulin or oral hypoglycemic agent dosage
and restricted (maintenance) diet; without impairment of health, or
vigor or limitation of activity. A 40 percent evaluation is
appropriate for moderately severe diabetes mellitus requiring a
large insulin dosage, a restricted diet, and careful regulation of
activities (i.e., avoidance of strenuous occupational and
recreational activities). 38 C.F.R. 4.119, Diagnostic Code 7913
(effective prior to June 6, 1996).

Under the revised provision of the rating schedule, a 20 percent
rating for diabetes mellitus is warranted for symptoms requiring
use of insulin and restricted diet, or; oral hypoglycemic agent and
restricted diet. A 40 percent evaluation is appropriate for
symptoms requiring insulin, restricted diet, and regulation of
activities. 38 C.F.R. 4.119, Diagnostic Code 7913 (effective June
6, 1996, 61 Fed. Reg. 20440-20447 (May 1996)).

The Board notes that the private medical reports submitted in
September 1993 reflect a need for oral hypoglycemic agent, insulin,
restricted diet mid careful regulation of activities. These reports
also showed decreased vibration sensation and foot pain that was
later attributed to early diabetic neuropathy. The reported heavy
sweating of the head and neck that began in Saudi Arabia has been
attributed by a VA examiner to hypoglycemic reaction, thus
providing medical evidence that the veteran's diabetes is
productive of hypoglycemic reaction, and that the sweats themselves
are symptoms of diabetes. In January 1999, a VA examiner reported
that "30 units" of insulin is a "relatively large" insulin dosage.
This, however, does not address whether the initial dosage level of
10 mg of insulin is considered to be a large insulin dosage. But by
May 1994 he was taking 50 units of insulin daily. Resolving any
doubt on this point in favor of the veteran, the Board finds then
that in September 1993, the veteran's diabetes was at least
moderately severe and was manifested by the necessity of a large
insulin dosage, restricted diet and careful regulation of
activities. As such, the criteria for a 40 percent rating under the
prior provisions of the rating schedule were met as of September
1993. As the benefit

21 -

sought has been granted under the prior provision, it is not
necessary to analyze the claim under the revised provisions of the
schedule.

Because this claim is for entitlement to an earlier effective date
for a 40 percent rating rather than for entitlement to a higher
rating, the Board will further analyze the case to determine
whether a date earlier than September 24, 1993 can be assigned.

The effective date for compensation is controlled by the provisions
of 38 U.S.C.A. 5110(a),(b)(2) (West 1991). That statute provides
that unless specifically provided otherwise, the effective date of
an award based on an original claim shall not be earlier than the
date of the receipt of the application therefore. The statute also
provides that increased compensation is payable from the date of
receipt of claim or the date entitlement arose, whichever is later,
except that payment may be made from the earliest date as of which
it is factually ascertainable that an increase in disability had
occurred if a claim is received within one year from that date.

Under 38 C.F.R. 3.400(a)(2), if a service connection claim is
received within one year from separation from active service, the
effective date will be the day following separation from active
service, otherwise the later of the date the claim was received or
the date the entitlement arose. In this case, the veteran separated
from active service on May 22, 1991 and submitted his initial claim
to VA on September 24, 1993. This is more than one year later.
Therefore, the earliest assignable effective date for any grant of
benefits still cannot be earlier than September 24, 1993, and could
be even later, subject to when the entitlement arose.

Under 38 C.F.R. 3.157, the date of a VA examination report may
serve as the date of an informal claim for an increase or for
reopening a finally disallowed claim. In this case, there is a
February 1993 VA clinical report that could potentially be used to
establish an earlier date if a claim had previously been granted or
denied. However, because the instant claim has not arisen under
those circumstances, the February 1993 VA clinical report cannot be
used to establish an effective date

- 22

earlier than September 24, 1993. Therefore, there is no basis to
assign an effective date earlier than September 24, 1993, for a 40
percent rating for diabetes.

ORDER

1. Entitlement to service connection for arthritis of the left
shoulder is granted.

2. Entitlement to service connection for heavy sweating of the head
and neck as a separate disability due to undiagnosed illness is
denied.

3. Entitlement to service connection for left and right ear hearing
loss is granted.

4. Entitlement to an effective date of September 24, 1993, for
assignment of a 40 percent rating for diabetes mellitus is granted.

REMAND

The veteran has claimed entitlement to service connection for
tinnitus. In March 1999, the veteran submitted a November 1998
private audiometry report from Fletcher Allen Health Care. The
private examination report notes hearing loss and a complaint of
tinnitus. According to the report, the veteran had a significant
history of acoustic trauma working with National Guard jet
aircraft. He reported a history of ear infections and a mastoid
surgery on the left ear about 20 years earlier.

The veteran underwent VA audiometry evaluation in April 1999.
During the examination, the veteran reported that he first noticed
intermittent bilateral tinnitus sometime in the late 1960s or 1970s
after discharge from the Navy where he was a jet engine mechanic.
The examiner noted some documented hearing loss in the military and
exposure to acoustic trauma. Concerning tinnitus, the examiner
reported "I could not match tinnitus with pure tone."

23 -

In May 1999, the RO returned the April 1999 VA audiometry
evaluation report to the examiner requesting an opinion as to the
etiology of the tinnitus. The examiner subsequently reported that
the veteran did have a hearing loss in the military; however, the
examiner did not specifically mention tinnitus.

The RO again returned the audiometry report to the examiner and
asked, "Would the veteran's tinnitus have a similar origin?" This
time, the examiner replied that the veteran definitely had a left
ear hearing loss during active service; however, again the examiner
did not address the etiology of tinnitus.

The Board finds that the claim is well grounded. The veteran has
alleged acoustic trauma during active service. Tinnitus is been
shown on objective examination. A private examination report tends
to relate tinnitus to working on National Guard jet aircraft. A VA
examiner has opined that the veteran's tinnitus did not match with
pure tone; however, the Board is unsure as to the import of that
statement, or even whether the examiner intended to report that the
tinnitus could not be "masked" with pure tone. Resolving any doubt
on the matter in favor of the veteran, the Board finds the claim
well grounded.

Because the claim of entitlement to service connection is well
grounded, VA has a duty to assist the appellant in developing facts
pertinent to the claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes the veteran has been afforded a VA examination to
determine the etiology of his current tinnitus and that twice the
RO has asked the examiner to express an opinion concerning the
etiology of the tinnitus. The Board commends the RO for their
effort in this respect, but the Board is nevertheless unable to
determine from the language of such opinions whether they favor the
claim. Regretfully then, the Board must return the examination
report to the audiologist for clarification as to whether it is at
least as likely as not that the veteran's current tinnitus is
linked in any way to his various periods of active duty.

- 24 -

Therefore, pursuant to VA's duty to assist the appellant in the
development of facts pertinent to a well-grounded claim, the Board
is deferring adjudication of the issue of entitlement to service
connection for tinnitus pending a remand of the case to the RO for
further development as follows:

1. The RO should return the claims file to the VA examiner who
conducted the April 1999 ear disease examination. If that examiner
is not available, a qualified substitute may be used. The examiner
should review the claims file, elicit the veteran's history of
noise exposure during and since active service. The examiner is
requester to express an opinion as to whether it is at least as
likely as not that any tinnitus found is related to any incident of
service, including exposure to acoustic trauma as claimed. Any
further indicated special testing should be accomplished.

2. Thereafter, the RO should review the claim file to ensure that
all of the foregoing requested development has been completed.
After undertaking any development deemed appropriate in addition to
that requested above, the RO should re-adjudicate the issue of
entitlement to service connection for tinnitus.

If the benefit requested on appeal is not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if otherwise in order. By this remand, the
Board intimates no opinion as to any final outcome warranted. No
action is required of the veteran until he is notified by the RO.
The appellant has the right to submit

- 25 -

additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

J.E. Day 
Member, Board of Veterans' Appeals

26 -

